FILED
                             NOT FOR PUBLICATION
                                                                            DEC 13 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


SAMVEL MURADYAN; ZHULETA                         No.   15-72053
MURADYAN,
                                                 Agency Nos.         A088-108-762
              Petitioners,                                           A088-108-763

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted December 3, 2018**
                                 Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges, and BASTIAN,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stanley Allen Bastian, United States District Judge for
the Eastern District of Washington, sitting by designation.
      Petitioner Samvel Muradyan (Muradyan)1 petitions for review of a decision

by the Board of Immigration Appeals (BIA) dismissing Muradyan’s appeal of the

denial of asylum and withholding of removal.2 Muradyan maintained that he was

unable to return to Armenia due to threats and violent acts committed by

individuals acting on behalf of Gagik Tsarukyan (Tsarukyan), a purported criminal

and political leader in Armenia. Muradyan contends that the IJ erred in requiring

corroborating evidence in support of Muradyan’s asylum claim without initially

determining that Muradyan’s testimony was not credible. Muradyan further asserts

that the Immigration Judge (IJ) erred in failing to adequately consider his

corroborating evidence, and the BIA and IJ engaged in improper speculation in

concluding that Muradyan lacked a well-founded fear of persecution, because he

entered the Armenian consulate in the United States to obtain a letter indicating

that he was the subject of an arrest warrant.

      The BIA sufficiently addressed Muradyan’s assertion that the IJ was

required to make an explicit credibility finding prior to requiring corroborating


      1
       Muradyan’s wife, Zhuleta Muradyan, is a derivative beneficiary of
Muradyan’s claims.
      2
        Because Muradyan did not discuss in his Opening Brief his claim for relief
under the Convention Against Torture, he has waived any argument as to that
claim. See Xinbing Song v. Sessions, 882 F.3d 837, 841 n.8 (9th Cir. 2018), as
amended.
                                           2
evidence. Under the REAL ID Act, the IJ was not required to make an explicit

credibility finding in advance of requiring additional corroborating evidence. See

Jie Shi Liu v. Sessions, 891 F.3d 834, 838 (9th Cir. 2018) (explaining that “[e]ven

when assuming credibility, the IJ or BIA may require additional, corroborating

evidence”). The IJ fully comported with the corroboration requirements imposed

by the REAL ID Act. Prior to continuing the hearing for approximately three

months, the IJ specified the corroborating evidence that Muradyan needed to

obtain, including more detailed medical records, information concerning

Tsarukyan’s ownership of the cement factory at which workers were allegedly

dismissed, and the status of Muradyan’s Armenian arrest warrant. See Ren v.

Holder, 648 F.3d 1079, 1090 (9th Cir. 2011) (discussing the IJ’s responsibilities in

seeking corroborating evidence under the REAL ID Act).

       Although afforded an opportunity to seek such corroboration, Muradyan did

not provide sufficient corroborating evidence to support his claims of persecution.

Muradyan’s counsel confirmed that an independent search did not reflect that

Tsarukyan owned the cement factory, and the documents submitted by Muradyan,

including an article from the Armenian National Assembly’s website and a

Wikipedia article that was properly excluded by the IJ, were insufficient

corroborating evidence to support Muradyan’s claim that he was persecuted for his


                                          3
advocacy on behalf of workers at a specific cement factory owned and operated by

Tsarukyan. See id. at 1094 (holding that submitted documents failed to provide

sufficient corroboration because they “did not answer the questions that the IJ had

posed about” the petitioner’s specific claims of persecution).

      The IJ also afforded Muradyan an opportunity to provide more detailed

medical documents to support his claim. The IJ did not limit her request to

medical documents obtained from Armenia, as she only requested “medical

documents that [were] more detailed regarding the respondent.” Although

Muradyan maintained that the hospital in his village in Armenia lacked computers,

he failed to adequately explain why he did not provide medical records of an MRI

and x-rays performed in the United States.

      The BIA and the IJ did not engage in impermissible speculation in

concluding that a letter from the Armenia consulate undermined Muradyan’s

purported fears of future persecution. Despite Muradyan’s testimony that he faced

arrest by Armenian authorities, Muradyan nevertheless went to the Armenian

consulate, requested documentation that an arrest warrant was issued for him in

Armenia, “the Consul personnel verified his identity and told him to return at a

later date for the letter,” Muradyan returned to the consulate, and obtained the




                                          4
letter without incident. It was reasonable for the BIA and the IJ to conclude that

this chain of events undermined Muradyan’s persecution claims.

      PETITION DENIED.




                                          5